Case 1:18-cv-07291-VSB-RWL Document 74-6 Filed 08/10/20 Page 1 of 2




                   EXHIBIT 6
SEC FORM 4                 Case 1:18-cv-07291-VSB-RWL Document 74-6 Filed 08/10/20 Page 2 of 2                                                                                            8/4/20, 1)40 PM



 SEC Form 4
                FORM 4                      UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                             OMB APPROVAL
                                                                                     Washington, D.C. 20549
                                                                                                                                                                     OMB Number:              3235-0287
                                                                                                                                                                     Estimated average burden
      Check this box if no longer subject
      to Section 16. Form 4 or Form 5            STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                        hours per response:                0.5
      obligations may continue. See
      Instruction 1(b).
                                                             Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                    or Section 30(h) of the Investment Company Act of 1940

  1. Name and Address of Reporting Person*                           2. Issuer Name and Ticker or Trading Symbol                             5. Relationship of Reporting Person(s) to Issuer
                                                                     AVALON HOLDINGS CORP [ AWX ]                                            (Check all applicable)
   MintBroker International, Ltd.                                                                                                                      Director                 X       10% Owner
                                                                     3. Date of Earliest Transaction (Month/Day/Year)                                  Officer (give title              Other (specify
   (Last)                (First)              (Middle)
                                                                     08/01/2018                                                                        below)                           below)

   ELIZABETH AVE. & BAY STREET                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                             Line)
                                                                                                                                                 X     Form filed by One Reporting Person
  (Street)
                                                                                                                                                       Form filed by More than One Reporting
   NASSAU                C5                   N-8340                                                                                                   Person


   (City)                (State)              (Zip)

                                        Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
  1. Title of Security (Instr. 3)                        2. Transaction     2A. Deemed            3.             4. Securities Acquired (A) or        5. Amount of           6. Ownership         7. Nature
                                                         Date               Execution Date,       Transaction    Disposed Of (D) (Instr. 3, 4 and     Securities             Form: Direct         of Indirect
                                                         (Month/Day/Year)   if any                Code (Instr.   5)                                   Beneficially           (D) or               Beneficial
                                                                            (Month/Day/Year)      8)                                                  Owned                  Indirect (I)         Ownership
                                                                                                                                                      Following              (Instr. 4)           (Instr. 4)
                                                                                                                                                      Reported
                                                                                                                                (A) or
                                                                                                  Code    V      Amount                  Price        Transaction(s)
                                                                                                                                (D)
                                                                                                                                                      (Instr. 3 and 4)

  Class A Common Stock                                    08/01/2018            08/01/2018          S             202,642         D      $3.911                0                    D

                                            Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                       (e.g., puts, calls, warrants, options, convertible securities)
  1. Title of   2.            3. Transaction     3A. Deemed         4.             5.             6. Date Exercisable and     7. Title and       8. Price of   9. Number of      10.                11. Nature
  Derivative    Conversion    Date               Execution Date,    Transaction    Number         Expiration Date             Amount of          Derivative    derivative        Ownership          of Indirect
  Security      or Exercise   (Month/Day/Year)   if any             Code (Instr.   of             (Month/Day/Year)            Securities         Security      Securities        Form:              Beneficial
  (Instr. 3)    Price of                         (Month/Day/Year)   8)             Derivative                                 Underlying         (Instr. 5)    Beneficially      Direct (D)         Ownership
                Derivative                                                         Securities                                 Derivative                       Owned             or Indirect        (Instr. 4)
                Security                                                           Acquired                                   Security                         Following         (I) (Instr. 4)
                                                                                   (A) or                                     (Instr. 3 and 4)                 Reported
                                                                                   Disposed                                                                    Transaction(s)
                                                                                   of (D)                                                                      (Instr. 4)
                                                                                   (Instr. 3, 4
                                                                                   and 5)

                                                                                                                                      Amount
                                                                                                                                      or
                                                                                                                                      Number
                                                                                                  Date           Expiration           of
                                                                    Code    V      (A)    (D)     Exercisable    Date         Title   Shares

 Explanation of Responses:
                                                                                                                       Antonio Collie                              08/01/2018
                                                                                                                       ** Signature of Reporting Person
                                                                                                                                         Date
 Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
 * If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
 ** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
 Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
 Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.




https://www.sec.gov/Archives/edgar/data/1061069/000174257618000011/xslF345X03/primary_doc.xml                                                                                                      Page 1 of 1
